Exhibit 10.1

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) dated as of July 27, 2011 to the Credit
Agreement referenced below is by and among Citi Trends, Inc., a Delaware
corporation (the “Borrower”), the Guarantor identified on the signature
pages hereto and Bank of America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, revolving credit facilities have been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of March 26, 2008 among Borrower, the
Guarantors from time to time party thereto and the Lender; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lender has agreed to the requested modifications on the terms
and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                       Amendment.                           
The credit agreement is amended as follows:

 

2.1                                 The pricing grid in the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement is amended to read as
follows:

 

Pricing
Tier

 

Consolidated Leverage
Ratio

 

Eurodollar
Rate
Loans

 

Base Rate
Loans

 

Commitment
Fee

 

1

 

<2.25:1.0

 

1.75%

 

0.75%

 

0.250%

 

2

 

> 2.25:1.0 but < 3.00:1.0

 

2.00%

 

1.00%

 

0.250%

 

3

 

> 3.00:1.0 but < 3.75:1.0

 

2.25%

 

1.25%

 

0.250%

 

4

 

> 3.75:1.0 but < 4.25:1.0

 

2.50%

 

1.50%

 

0.375%

 

5

 

> 4.25:1.0

 

2.75%

 

1.75%

 

0.500%

 

 

2.2                                 In Section 8.11 the reference to “3.75:1.0”
is amended to read “4.50:1.0”.

 

3.                                       Conditions Precedent.  This Amendment
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                  execution of this Amendment by the
Borrower, the Guarantor and the Lender;

 

(b)                                 receipt by the Lender of such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Lender may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment;

 

--------------------------------------------------------------------------------


 

and

 

(c)                                  payment by the Borrower to the Lender of an
amendment fee equal to $10,000.

 

4.                                       Representations and Warranties.  Each
Loan Party represents and warrants to the Lender that, after giving effect to
this Amendment, the representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof.

 

5.                                       Reaffirmation of Obligations.  Each
Loan Party affirms its obligations under the Loan Documents and agrees that such
obligations are valid and subsisting obligations of the Borrower to the Lender
and not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind.

 

6.                                       No Other Changes.  Except as modified
hereby, all of the terms and provisions of the Loan Documents shall remain in
full force and effect.

 

7.                                       Counterparts; Delivery.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original and it shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic imaging means shall be effective as an original.

 

8.                                       Governing Law.  This Amendment shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of Georgia.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

CITI TRENDS, INC., a Delaware corporation

 

 

 

By:

/s/ Bruce Smith

 

Name:

Bruce Smith

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

GUARANTOR:

CITI TRENDS MARKETING SOLUTIONS, INC.,

 

a Colorado corporation

 

 

 

 

By:

/s/ Bruce Smith

 

Name:

Bruce Smith

 

Title:

President, Secretary and Treasurer

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Stephanie Pendleton

 

Name:

Stephanie Pendleton

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------